      Case 4:17-cr-00512 Document 83 Filed on 07/27/21 in TXSD Page 1 of 2
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                            July 27, 2021
                                                                                         Nathan Ochsner, Clerk
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
                                                  §
                                                  §
VS.                                               §   CRIMINAL ACTION NO. H-17-512
                                                  §
                                                  §
NICHOLAS ISAIAH CARLSON                           §
                                                  §

                                              ORDER

       Based on the motions, filings, and hearing, the court orders as follows:

       Nicholas Isaiah Carlson must not, except through counsel, directly or indirectly,

communicate with the court or its staff, either in person or by telephone, mail, or other means;

       Carlson must not, except through counsel, directly or indirectly, communicate with the

AUSA handling this case or anyone else in the United States Attorney’s Office, either in person

or by telephone, mail, or other means;

       Carlson must meet with the Probation Officer in person at least every 30 days;

       Carlson must meet with the licensed sex-offender therapist designated by the Probation

Office, as the Probation Officer and the therapist direct, including fully participating in and timely

complying with all the therapist’s and Probation Officer’s written assignments and other

requirements; and

       Carlson must appear before this court on Monday, August 16, 2021, at 10:00 a.m., in

Courtroom 11-B and advise the court of the specific means by which he is working to resolve his

outstanding Oregon warrants.
Case 4:17-cr-00512 Document 83 Filed on 07/27/21 in TXSD Page 2 of 2




 At that time the court will enter additional orders, if needed.

        SIGNED on July 27, 2021, at Houston, Texas.



                                             ___________________________________
                                                         Lee H. Rosenthal
                                                  Chief United States District Judge
